Citation Nr: 0319282	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-21 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder.

The veteran's appeal was previously before the Board in April 
2003, at which time the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for the low back disorder, and reopened 
the claim.  The Board also determined that additional 
development was required prior to considering the substantive 
merits of the claim.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In April 2003, following the reopening of the claim for 
service connection, the Board undertook additional 
development of the issue on appeal pursuant to authority 
granted in 38 C.F.R. § 19.9(a)(2) (2002).  Specifically, the 
veteran was provided a VA medical examination in order to 
obtain a medical opinion regarding a nexus, if any, between 
the low back disorder and the service-connected residuals of 
a gunshot wound to the right ankle.  The requested 
examination was completed in June 2003.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003).  Although the Board regrets the 
additional delay in resolving the veteran's appeal, for this 
reason the appeal must be remanded to the RO to cure any 
procedural defect related to the Board's receipt of relevant 
evidence that has not yet been considered by the RO in the 
first instance.
See also Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

After undertaking any additional 
development deemed appropriate, VBA 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


